United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3238
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Justin Thomas Chapman

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                            Submitted: April 15, 2020
                              Filed: May 13, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

     Justin Thomas Chapman pled guilty to one count of distribution of child
pornography in violation of 18 U.S.C. § 2252(a)(2) and (b)(1). The district court1


      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.
sentenced him to 180 months of imprisonment and 10 years of supervised release.
This sentence was well below the United States Sentencing Guidelines Manual’s
(“Guidelines”) recommended sentence of 240 months of imprisonment. On appeal,
Chapman argues his sentence was greater than necessary and therefore substantively
unreasonable because the district court failed to take into account the need to avoid
sentencing disparities, as required under 18 U.S.C. § 3553(a)(6). We disagree, and
affirm the district court’s below-Guidelines sentence.

       “We review the substantive reasonableness of a sentence under an abuse-of-
discretion standard.” United States v. Clay, 622 F.3d 892, 895 (8th Cir. 2010). When
a sentence is within the Guidelines range, we may presume it is reasonable. Id. But,
as here, when the sentence imposed is below the Guidelines range, “it is nearly
inconceivable that the court abused its discretion in not varying downward still
further.” United States v. Anwar, 880 F.3d 958, 973 (8th Cir. 2018) (quoting United
States v. Worthey, 716 F.3d 1107, 1116 (8th Cir. 2013)).

      There is nothing in the record suggesting the district court failed to take into
account its obligation to consider sentencing disparities. The district court
thoughtfully discussed all of the § 3553(a) factors, including specific consideration
of whether the sentence imposed was “necessary to avoid unwarranted disparities
between Mr. Chapman’s sentence and the sentences of defendants with similar
records who have been found guilty of similar conduct.” The district court took into
account the “nature and circumstances of the offense,” including Chapman’s use of
multiple Internet-based applications, his role as a moderator and administrator of chat
rooms, and his possession of almost 11,000 images of child pornography. The district
court discussed how the 180-month prison sentence “would capture or distinguish
[Chapman] from others who have engaged in this conduct, but did not engage in the
obstructive conduct that he did here or hold a managerial role.” And the district court
concluded “that a term of 180 months would not create unwarranted sentencing
disparities.”

                                         -2-
       The district court weighed all of the 18 U.S.C. § 3553(a) factors, and took
specific care to address the possibility of sentencing disparity. Even though Chapman
would have had the district court weigh the § 3553(a) factors differently, the district
court did not abuse its discretion in reaching its below-Guidelines sentence. United
States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016). We therefore affirm.
                         ______________________________




                                         -3-